Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
	Claims 4, 8-9, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 11-12, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jain et al. (NPL Doc, “MovieReshape: Tracking and Reshaping of Humans in Videos”) in view of Kolotourous (NPL Doc, “Convolutional Mesh Regression for Single-Image Human Shape Reconstruction”) in further view of Shimshoni et al. (NPL Doc, “A Geometric Interpretation of Weak-Perspective Motion”)



1. A method for processing an image, comprising:
acquiring a first three-dimensional (3D) model of a target in a 3D space based on a first two-dimensional (2D) image comprising the target (in section 3, 1st paragraph “Our system takes as input a single-view or multi-view video sequence with footage of a human actor to be spatio-temporally reshaped (Fig. 2) …. As a first step, the silhouette of the actor in the video footage is segmented using off-the-shelf video processing tools. The second step in the pipeline is marker-less model fitting. There, both the shape and the pose parameters of the 3D model are optimized such that it re-projects optimally into the silhouette of the actor in each video frame (Sec. 4)”.
In this instance, the input of “a single-view or multi-view video sequence with footage of a human actor” corresponds to the claimed “a first two-dimensional (2D) image comprising the target”.  In particular, the singe-view or input video frames correspond to the claimed “2D image” and the human action corresponds to the claimed “target”.
The 3D model that is fitted and has its parameters optimized such that it re-projects optimally into the silhouette of the actor in each video frame corresponds to the claimed “a first three-dimensional (3D) model of a target”.  This 3D model is in a 3D space because the vertices that defined its surface use 3-dimensional coordinates, e.g. please see in section 4.1, 1st paragraph “We employ a variant of the SCAPE model [Anguelov et al. 2005] to represent the pose and the body proportions of an actor in 3D … The surface of the model consists of a triangle mesh with roughly 6500 3D vertices”);
acquiring a 3D morphing parameter, and transforming the first 3D model into a second 3D model based on the 3D morphing parameter (In section 3, 1st paragraph “… Once the model is tracked, the shape parameters of the actor can be modified by simply tweaking a set of sliders corresponding to individual semantic shape attributes. Since the original PCA parameter dimensions of the morphable shape model do not directly correspond to plausible shape attributes, we learn a mapping from intuitive attributes, such as muscularity or weight, to the underlying PCA space (Sec. 5.1). Now reshaping can be performed by adjusting plausible parameter values”.
In this instance, the “shape parameters” corresponds to the claimed “3D morphing parameter” and the first 3D model (3D model of the human actor) is transformed into a second 3D model according to this parameter, e.g. to adjust attributes such as muscularity or weight.
An example of this is shown in figure 2 where shape parameters are selected as the image labelled “Reshaping” to make the first 3D model taller which is represented as the second 3D model);
acquiring first 2D coordinates by mapping the first 3D model to a 2D space (In section 4.2, 3rd paragraph where the human actor is tracked and shape and pose estimates are made for a corresponding first 3D model.  This first 3D model is mapped (fitted) to a 2D space in the image where the silhouette of the first 3D model is projected onto the image in 2D space.  The first 3D model is adjusted to minimize any errors in misalignment between the silhouette in the input video image and the silhouette of the projected first 3D model, e.g. please see in section 3.2, 3rd paragraph, for example where they refer to “… The first component Es measures the misalignment of the silhouette boundary of the re-projected model with the silhouette boundary of the segmented person”.  In this instance, the claimed “first 2D coordinates” corresponds to the “silhouette boundary of the re-projected model”), and acquiring second 2D coordinates by mapping the second 3D model to the 2D space (Please see in section 5.2, 2nd paragraph “… To start with, each vertex in S is transformed from the standard model pose into the pose and shape of the source body, i.e., the model in the pose and shape as it was found by our tracking approach. Afterwards, the vertex is projected into the current camera image, resulting in the source 2D deformation point si. Then, each subset vertex is transformed into the pose and shape of the target body - i.e., the body with the altered shape attributes - and projected in the camera image to obtain the target 2D deformation points …”.
In this instance, the claimed “second 2D coordinates” corresponds to the target body with altered shape attributes projected in the camera image to obtain the target 2D deformation points); and 
acquiring a second 2D image comprising a morphed target by morphing the target in the first 2D image (In the last paragraph in section 5.2, “… In practice, the user decides on the appropriate reshaping parameters by inspecting a single frame of video (typically the first one) in our interface. Fig. 7 shows a variety of attribute modifications on the same actor. Once the user is satisfied with the new shape, the warping procedure for the entire sequence is started with a click of a button“.
In this instance, the claimed “second 2D image” corresponds to human actor that has a warping procedure that is depicted in the video image.  Figure 7 shows examples of the claimed “second 2D image” by showing 2D video frames (2D images) where the morphed target is a human actor where their leg length, height, breast girth, or waist girth has been warped or adjusted from the original input image) based on the first 2D coordinates and the second 2D coordinates (This is taught in section 5.2, 2nd paragraph where both the first and second 2D coordinates are used in the process of producing the 2D video frames (2D images) where the human warped is morphed or warped, e.g. to change an attribute such as height or waist size, e.g. please see in section 5.2, 2nd paragraph where they refer to “… To start with, each vertex in S is transformed from the standard model pose into the pose and shape of the source body, i.e., the model in the pose and shape as it was found by our tracking approach. Afterwards, the vertex is projected into the current camera image, resulting in the source 2D deformation point si. Then, each subset vertex is transformed into the pose and shape of the target body - i.e., the body with the altered shape attributes - and projected in the camera image to obtain the target 2D deformation points ti … Given the deformation constraints si → ti, MLS deformation finds for each pixel x in the image the optimal 2D transformation Mx to transform the pixel to its new location”.
In this instance, the “source 2D deformation point si” corresponds to the claimed “first 2D coordinates” and the “target 2D deformation points ti” corresponds to the claimed “second 2D coordinates”.
According to this passage section 5.2, 2nd paragraph the output image depicted the morphed character (second 2D image) is both upon the first and second 2D coordinates because the deformation constraints si → ti find the optimal 2D transformation for pixel values that help form the final output image(second 2D image)).

Jain alone does not explicitly teach the claimed limitations.
However, Jain in combination with Kolotourous and Shimshoni teaches the claimed:
wherein acquiring the first 3D model of the target in the 3D space based on the first 2D image comprising the target comprises: extracting, from the first 2D image through a Human Mesh Recovery (HMR) model, a first reconstruction parameter for reconstructing a 3D model of the target; and reconstructing the first 3D model of the target in the 3D space using the first  (Jain teaches of recovering a human model from the first 2D image, e.g. please see Jain in section 3, 1st paragraph and Jain in figure 2 shows an example of the claimed “reconstructing the first 3D model of the target in the 3D space” where the tracking frame shows a 3D first 3D model that is reconstructed in 3D space from the human target in the original input video image.
While Jain teaches of these features, Jain does not mention a “Human Mesh Recovery (HMR) model” per se.  Kolotourous in the abstract and in figure 2 teaches that it was known in the art to use a Human Mesh Recovery (HMR) model to recover a human shape from an input image. For example, Kolotourous in the abstract recites “This paper addresses the problem of 3D human pose and shape estimation from a single image … Having recovered the complete 3D geometry of the mesh”.  Kolotourous in figure 2 shows how a human mesh recovered model is generated on the right side (as “Output Mesh”) by recovering the human shape located in the input image on the top left-side in figure 2. 
Kolotourous teaches of a first reconstruction parameter in section 3, 1st paragraph “… In Subsection 3.2 we focus on the core of our approach, the Graph CNN architecture that is responsible to regress the 3D vertex coordinates of the mesh that deforms to reconstruct the human body” and in section 3.2, 4th paragraph “… Besides the 3D coordinates for each vertex, our Graph CNN also regresses the camera parameters for a weak perspective camera model”.
In this instance, the camera parameters regresses by the Graph CNN correspond to a “first reconstruction parameter” because the Graph CNN is reconstructing the human body mesh model from the input image in Kolotourous) wherein the camera parameter comprises at least one of a focal length or an optical center coordinate (As mentioned above, Kolotourous teaches of regressing the camera parameters from the image using a using a weak-perspective camera model but does not mention at least one of a focal length or an optical center coordinate per se.
Kolotourous teaches of using a weak-perspective camera model, e.g. please see Kolotourous in section 3.2, 4th paragraph “… Besides the 3D coordinates for each vertex, our Graph CNN also regresses the camera parameters for a weak perspective camera model”.  Shimshoni teaches that it was known for the weak-perspective camera model to include a camera parameter for focal length, e.g. please see Shimshoni in figure 1 and in section 2, 1st paragraph “The weak-perspective projection is defined … where f is the focal length of the camera (see Fig. 1).”)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Human Mesh Recovery (HMR) model as taught by Kolotourous to help assist with human shape recovery in Jain.  In particular, the Human Mesh Recovery (HMR) model offers advantages such as allowing template mesh structure of a human to be encoded and transmitted over a network and then having the exact human pose positioned locally (e.g. please see Kolotourous in the abstract where they refer to: “This architecture allows us to explicitly encode the template mesh structure within the network and leverage the spatial locality the mesh has to offer”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the focal length parameter as taught by Shimshoni as one of the camera parameters in the system of Jain as modified by Kolotourous.  As mentioned above, Kolotourous teaches of using a human mesh recovered model to recover a human mesh shape and pose from an input image using a weak perspective camera model.  Shimshoni teaches that st paragraph and section 2, 2nd paragraph).

As per claim 5, Jain alone does not explicitly teach the claimed limitations.
However, Jain in combination with Kolotourous and Shimshoni teaches the claimed:
5. The method of claim 1, wherein acquiring the first 2D coordinates by mapping the first 3D model to the 2D space, and acquiring the second 2D coordinates by mapping the second 3D model to the 2D space comprises:
acquiring the first 2D coordinates and the second 2D coordinates by mapping the first 3D model and the second 3D model respectively to the 2D space according to the camera parameter of the first 2D image (Please see Jain in section 5.2, 2nd paragraph where the “source 2D deformation point si” (first 2D coordinates) and the “target 2D deformation points ti” (second 2D coordinates) are determined using “resulting 2D MLS constraints”.  Section 5.2, 2nd paragraph states that “the resulting 2D MLS constraints are well distributed from all possible camera perspectives”.  Thus, the first and second 2D coordinates are determined according to the 2D MLS constraints which are well distributed from all possible camera perspectives.  The camera parameters that control each possible camera perspective play a role in the acquiring of the first and second 2D coordinates because these coordinates are distributed from all of these perspectives according to Jain.  Shimshoni teaches that it was known in the art to use camera parameters to determine these the camera perspectives with respect to an object within the scene, e.g. please see Trumbull in figure 1 and in section 2, 1st paragraph where the weak-perspective projection includes camera parameters such as the focal length to find the object’s scale and rotation.  Shimshoni uses the weak-perspective projection to include camera parameters for multiple camera perspectives in the last paragraph in section 2 and in section 3, 1st paragraph.  This includes to determine the amount of camera rotation between two different perspectives (last paragraph in section 2 of Shimshoni)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the camera parameter for multiple camera perspectives as taught by Shimshoni with the system of Jain as modified by Kolotourous in order extract all possible motion parameters between these two or more perspective images (Shimshoni in section 3, 1st paragraph).


As per claim 11, Jain teaches the claimed:
11. The method of claim 1, wherein transforming the first 3D model into the second 3D model based on the 3D morphing parameter comprises: acquiring the second 3D model by changing coordinates of at least part of contour (Jain shows this feature in figures 2 and 6.  Figure 2 shows how a first 3D model of a lady walking in the input video frame is transformed into the second 3D model of a taller lady walking in the output video frame.  During the “Reshaping” image it shows that changing of coordinates of at least part of contour to depict the lady as taller in the output video frame compared to the input video frame.  This is also shown in figure 6 where it shows that the second 3D model of the character having a warped shape is acquired by changing coordinates of at least part of contour around the waist and arm area from the input image).

“… implementation on an Intel Core 2 Duo CPU, @3.0 GHz” in the last paragraph in section 6).

As per claim 15, this claim is similar in scope to limitations recited in claim 5, and thus is rejected under the same rationale.

As per claim 19, this claim is similar in scope to limitations recited in claim 11, and thus is rejected under the same rationale.

As per claim 20, this claim is similar in scope to limitations recited in claim 1, and thus is rejected under the same rationale.  The system of Jain would have to have some type of non-transitory computer storage medium present in order to function and run on a computer as described by the reference (e.g. Jain makes reference to using an “… implementation on an Intel Core 2 Duo CPU, @3.0 GHz” in the last paragraph in section 6).


Claims 6-7, 10 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jain in view of Kolotourous in further view of Shimshoni and Zhou et al. (NPL Doc, “Parametric Reshaping of Human Bodies in Images”).


However, Jain in combination with Zhou teaches the claimed:
6. The method of claim 1, further comprising:
acquiring a first 2D morphing parameter of the first 2D image (Zhou in section 6, 3rd paragraph “Our pose and shape fitting needs user assistance, which takes a few minutes … where most of the interaction is spent on specifying subject contours (e.g., Figure 11(bottom) and Figure 13(d3)) … users can first focus on easily identifiable contour edges (e.g., boundaries of exposed skin regions) and add more at uncertain regions (e.g., heavily covered by opaque clothes like in Figure 13(a3)) only if the current fitting result is still not satisfactory”.  
Later these user specified contours are used to build a 2D mesh in Zhou where the length across portions of this mesh are increased to drive the morphing, e.g. please see Zhou in section 5.2, 2nd paragraph “To guarantee coherent resizing effects across body parts, we embed the image into a 2D triangular mesh (Figure 6(right)), denoted as G, and use this mesh to drive image warping.”
In this instance, the warping in Zhou corresponds to the claimed morphing.  Also in this instance, the body contours specified on the input image in Zhou (Figure 11(bottom) and Figure 13(d3)) corresponds to the claimed “first 2D morphing parameter” because these contours are used to embed the image into a 2D triangular mesh that drives image warping (morphing)),
wherein acquiring the 3D morphing parameter comprises:
acquiring the 3D morphing parameter according to the first 2D morphing parameter and a mapping relation between the 2D space and the 3D space (This is shown in figure 6 of Zhou where the morphing shape changes from the original 3D model M* to the morphed 3D model MΔy (the 3D morphing parameter) along the body contour Sshp are based upon the user specified body contours in Zhou in section 6, 3rd paragraph (first 2D morphing parameter).  
For example, Zhou in section 5, 1st paragraph refers to “Let M* … be the fitted 3D human shape obtained in the previous step (Figure 2(c)) and MΔy the reshaped model” and Zhou in section 5.2, 2nd paragraph refers to “… the shape contour Sshp”.
Further, the 3D morphing parameter is acquired according a mapping relation between the 2D space and the 3D space.  Please see Zhou in section 5.2, 2nd and 3rd paragraphs where a 3D morphed model of the body is fitted to the 2D triangular mesh to minimize length changes where the 2D triangular mesh is based upon the first 2D morphing parameter.  For example, please see Zhou in section 5.2, 3rd paragraph where they state “… three energy terms … are tailored specifically to our problem, which intend to minimize relative length changes along corresponding directions between 2D and 3D during reshaping” and in section 5.2, 4th paragraph “… To map the changes of body parts along dske from the 3D model to the image subject”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the 2D and 3D morphing parameter as taught by Zhou with the system of Jain as modified by Kolotourous and Shimshoni.  Zhou teaches the advantage to these features which is to allow the user to incrementally improve the accuracy of the morphing if needed for uncertain regions (in section 6, 3rd paragraph) and also to allow more coherent resizing effect across body parts during the morphing process (in section 5.2, 2nd paragraph).

As per claim 7, Jain alone does not explicitly teach the claimed limitations.
However, Jain in combination with Zhou teaches the claimed:
7. The method of claim 1, further comprising:
(Please see Zhou in section 6, 3rd paragraph “Our pose and shape fitting needs user assistance, which takes a few minutes … where most of the interaction is spent on specifying subject contours (e.g., Figure 11(bottom) and Figure 13(d3)) … users can first focus on easily identifiable contour edges (e.g., boundaries of exposed skin regions) and add more at uncertain regions (e.g., heavily covered by opaque clothes like in Figure 13(a3)) only if the current fitting result is still not satisfactory”.  
In this instance, one contour point position on the user specific control corresponds to the claimed “contour point parameter”); and
determining, based on the contour point parameter, a connection relation between at least two contour points (Figure 6 of Zhou on the left side shows that various points along the contour Sshp are connected by straight lines gi perpendicular to the bone axis to form a connection relation to connect control points along opposite sides of a body portion (such as the legs).  Also please see Zhou in section 5.2, 2nd paragraph which provides more details.  In figure 6 of Zhou, the claimed contour point parameter corresponds to a given contour point location that is specified by the user as input in section 6, 3rd paragraph.  ), as well as a morphing direction represented by the connection relation (Figure 6 of Zhou shows that the connection relations gi (straight lines connected control points across opposite sides of the leg) indicate the morphing direction as well.  For example, in figure 6 these connection relations show that the morphing is done along these directions to shrink the leg size from M* to MΔy),
wherein acquiring the second 2D image comprising the morphed target by morphing the target in the first 2D image based on the first 2D coordinates and the second 2D coordinates comprises: acquiring the second 2D image comprising the morphed target by morphing the target in the first 2D image along the morphing direction based on the first 2D coordinates and the (This is taught in Zhou in figure 2(a) where an input image of a character is shrunk down to a smaller size to produce the output image as shown in figure 2(f).  The output image in figure 2(f)) of Zhou corresponds to the claimed “second 2D image comprising the morphed target”.  Zhou in figure 6 shows that this morphing to shrink the legs of the character in figure 3 of Zhou involves morphing the target in the first 2D image along the morphing direction based on the first 2D coordinates and the second 2D coordinates.  In particular, in figure 6 of Zhou, the morphing direction is shown as a series of straight lines gi connecting opposite sides of the leg along the contours.  In figure 6, the claimed “first 2D coordinates” includes contour points corresponds to character M* and the claimed “second 2D coordinates” includes contour points corresponds to character MΔy).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the control parameter and morphing direction as taught by Zhou with the system of Jain as modified by Kolotourous and Shimshoni in order to allow more coherent resizing effect across body parts during the morphing process (in section 5.2, 2nd paragraph).


As per claim 10, Jain alone does not explicitly teach the claimed limitations.
However, Jain in combination with Zhou teaches the claimed:
10. The method of claim 6, wherein acquiring the second 2D image comprising the morphed target by morphing the target in the first 2D image based on the first 2D coordinates and the second 2D coordinates comprises:
determining a second 2D morphing parameter for moving from the first 2D coordinates (The morphing directions are shown in Zhou in figure 6 and in its caption as the directions of the lines that model length changes perpendicular to the bone axes.  The second 2D morphing parameter is the amount of length changes for these portions perpendicular to the bone axes); and
acquiring the second 2D image comprising the morphed target by morphing the target in the first 2D image based on the second 2D morphing parameter (This occurs when a 2D output image is produced (the second 2D image) that depicts the morphed body portions that are decreased in size for the length perpendicular to the bone axes.  An example of an output image depicting this is shown in figure 2 (f) where the human character’s legs are narrowed in comparison to the original input image shown in figure 2(a)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the second 3D morphing parameter as taught by Zhou with the system of Jain as modified by Kolotourous and Shimshoni.  Zhou teaches the advantage to these features which is to allow more coherent resizing effect across body parts during the morphing process (in section 5.2, 2nd paragraph).

As per claims 16 and 17, these claims are similar in scope to limitations recited in claims 6 and 7, respectively, and thus are rejected under the same rationale.
  

Response to Arguments
Applicant’s arguments, filed Feb 1, 2022, with respect to how the newly amended claim features differ from the prior art cited in the last office have been fully considered. These 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL HAJNIK whose telephone number is (571) 272-7642.  The examiner can normally be reached on Mon-Fri (8:30A-5:00P).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL F HAJNIK/Primary Examiner, Art Unit 2699